Instant motion for bail pending appeal is denied without prejudice and it together with the papers in the case are herewith ordered transmitted to the Superior Court with direction that it consider the motion for bail as if originally filed therein, and that it forthwith hold a bail hearing thereon for the purpose of determining whether petitioner, under the guidelines enunciated in Quattrocchi v. Langlois, 100 R. I. 741, 219 A.2d 570 (1966) is entitled to be admitted to bail pending hearing on his appeal.
The motion was filed by petitioner pro se although he was formally represented by counsel. In the circumstances, it is deemed advisable to direct Charles J. Rogers, Jr., co-counsel of record, to represent the petitioner in the further prosecution of *906the motion and bail hearing in the Superior Court.
Richard J. Israel, Attorney General, Donald P. Ryan, Asst. Attorney General, for plaintiff-respondent. Pierre Grenier, defendant-petitioner, pro se.